JOHN W. PECK, Senior Circuit Judge,
concurring:
I concur in the result reached by the majority and with the choice of legal authority to support its position but write separately to express the haunting thought that the equal access plan comes across to me as a thinly veiled attempt to continue the forty-year-old traditional pre-game prayer format found unconstitutional by the district court. Indeed, the purpose statement by the Reverends Jenkins and Mountain, and apparently accepted by the superintendent, virtually assures the link with that tradition. The “equal access plan” is presented in fragmentary form in the record and we know of its contents principally from what the district court tells us it is in its February 3 order. Its sole content is the random selection of the speakers.
Perhaps even more enlightening is what the description does not include. It does not say that the content of the invocation will be wholly inspirational or purely secular or non-religious based. It is disturbing to speculate that the framers of the “plan” appear to have been counting on the fact that indeed it would not be so. Indeed the school officials rejected a wholly inspirational, secular concept proposed by the Jagers. A random selection of speakers in this case does not result in a variety of viewpoints or beliefs in an area in which there is a long-standing preponderance of adherence to Christian Protestantism.
Nevertheless, I concur in the result because despite the imprecision of the components, a study of the record has convinced me that the basic, underlying intentions of the parties must necessarily be essentially as determined by the district court in its original order and by the majority opinion.